


110 HR 4170 IH: To revise the boundaries of the John H. Chafee Coastal

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4170
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To revise the boundaries of the John H. Chafee Coastal
		  Barrier Resources System with respect to Daufuskie Island, South
		  Carolina.
	
	
		1.Replacement of certain John
			 H. Chafee Coastal Barrier Resources System map relating to Daufuskie Island,
			 South Carolina
			(a)In
			 GeneralThe map subtitled Daufuski Island Unit M13 Turtle
			 Island Unit SC–10P that is included in the set of maps entitled
			 John H. Chafee Coastal Barrier Resources System and referred to
			 in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is
			 hereby replaced by another map entitled _____ and dated
			 _____.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(b)).
			
